Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 23, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed July 23, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00612-CV
____________
 
IN RE MICHAEL KENNEDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
13, 2009, relator filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Sharon McCally, presiding judge of the 334th District Court of Harris
County, and the Harris County District Clerk to send him a copy of the record
in his appeal.  




Relator=s appeal is pending in this court in
case no. 14-09-00377-CV, styled Michael Kennedy v. Turner Industries Group,
LLC and Wayne Baird, from trial court cause number 2008-55576 in the 334th
District Court of Harris County, Texas.  On May 21, 2009, this court granted
relator=s motion to proceed in his appeal
without advanced payment of costs, and ordered the Harris County District Clerk
to prepare and file the clerk=s record.  The clerk=s record was filed on June 10, 2009. 
There was no reporter=s record taken in the underlying case.  On July 3, 2009, a
copy of the clerk=s record was mailed to appellant.[1]
Therefore, relator=s claims for relief have been rendered moot.  
Accordingly,
we dismiss relator=s petition for writ of mandamus.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost.
 




            [1]  Appellant=s petition is dated July 3, 2009, so he had not yet
received the copy of the record that was mailed that day at the time he
initiated this latest action.  In addition, appellant had not yet received
notice of the dismissal of his previous petitions seeking the same relief,
filed in our case numbers 14-09-00553-CV and 14-09-00578-CV, both of which were
issued on July 9, 2009.